Citation Nr: 0205135	
Decision Date: 05/24/02    Archive Date: 06/03/02	

DOCKET NO.  98-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Whether the rating decision rendered on March 6, 1995 that 
failed to establish permanency in the total disability rating 
for the veteran's service-connected psychiatric disorder was 
clearly and unmistakably erroneous.

2.  Entitlement to an effective date prior to April 30, 1997, 
for a grant of permanency of a 100 percent disability rating 
for post-traumatic stress disorder (PTSD) and 
psychophysiologic gastrointestinal reaction and 
musculoskeletal reaction.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1968.

This matter arises from various rating decisions rendered 
since March 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.  In the aggregate, 
these granted a total disability rating for the veteran's 
service-connected psychiatric disorder, but did not assign 
that disability permanency status until April 30, 1997.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

Following preliminary review, the Board remanded this case to 
the RO in April 2000 for adjudication.  That was 
accomplished, and the case was returned to the Board on 
November 13, 2000 for further appellate consideration.  The 
Board then entered a decision on January 11, 2001 that was 
adverse to the appellant.  A timely appeal was filed with the 
United States Court of Appeals for Veterans Claims (Court), 
and, in response, the Secretary moved to have the Board's 
decision vacated and remanded for further action consistent 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  By order dated May 
30, 2001, the Court vacated the Board's January 11, 2001 
decision, and remanded the matter to the Board.  



FINDINGS OF FACT

1.  By rating decision dated in March 1995, the RO increased 
the disability rating for the veteran's service-connected 
PTSD and psychophysiologic gastrointestinal 
reaction and musculoskeletal reaction from 10 percent to 
100 percent effective May 16, 1990, but did not assign that 
disability permanency status.  The veteran was notified of 
that determination, but did not appeal.  

2.  The rating decision rendered by the RO in March 1995 that 
denied permanency for total disability resulting from the 
veteran's service-connected psychiatric disorder was 
consistent with VA laws and regulations then in effect.  

3.  Permanency of the total disability rating assigned for 
the veteran's service-connected psychiatric disorder was 
first established as the result of a VA psychiatric 
examination conducted on April 30, 1997.  

4. It was not factually ascertainable prior to April 30, 1997 
that the criteria for entitlement to permanency status for 
the veteran's totally disabling service-connected psychiatric 
disorder had been met.  


CONCLUSIONS OF LAW

1.  The rating decision rendered on March 6, 1995, that 
denied permanency for the veteran's totally disabling 
service-connected psychiatric disorder was not clearly and 
unmistakably erroneous, was not timely appealed, and is, 
therefore, final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2001).  

2.  The criteria for a date earlier than April 30, 1997 for a 
grant of permanency status for the total disability rating 
for the veteran's service-connected psychiatric disorder have 
not been met.  38 U.S.C.A. §§ 501, 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.327, 3.340, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error Claim

Before turning to the record, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  This newly 
enacted legislation eliminated the well-grounded claim 
requirement and provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also recently issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
Court has held that the VCAA, with its expanded duties, is 
not applicable to a motion by a moving party for revision or 
reversal of a Board's decision on the basis of clear and 
unmistakable error (CUE).  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Although this holding pertains to an 
allegation of CUE in a decision by the Board of Veterans' 
Appeals, the Board determines that this judicial construction 
is equally applicable when the issue involves an allegation 
of CUE in an otherwise final decision by the Regional Office.

The veteran does not contend that he was not duly informed of 
the RO's March 6, 1995 rating determination; moreover, the 
appellate record contains a copy of a VA letter dated March 
16, 1995, which informed the veteran that he had been granted 
a 
total disability rating for his service-connected psychiatric 
disorder.  More importantly, that letter contained a number 
of enclosures, among which was a copy of the March 6, 1995 
rating decision that specifically denied "permanency" status 
for that disability, as well as ancillary Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35 
(West 1991).  The veteran did not timely appeal that 
determination.  See 38 U.S.C.A. § 7105.  As such, it became 
final, absent clear and unmistakable error.  See 38 C.F.R. 
§ 3.105(a).

The Court has propounded a three pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at that time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was clear and unmistakable error must be based upon the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc)).  The Court has 
stated that clear and unmistakable error is a very specific 
and rare kind of error.  "It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the results would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  

With regard to the veteran's current claim, he has not 
alleged that the correct facts were unknown when the March 6, 
1995 rating decision was rendered.  Instead, he alleges that 
the statutory and regulatory provisions then in effect were 
incorrectly applied.  More specifically, he contends that the 
provisions of 38 C.F.R. § 3.327(b)(2)(ii) were not properly 
followed.  However, that regulation specifies that no 
periodic future examinations will be requested with regard to 
review of disability evaluations in service-connected cases 
when, in pertinent part, the disability is established as 
static.  Id. (Emphasis added).  The March 6, 1995 rating 
decision indicates that the RO evaluated all of the evidence 
before it at that time, to include the clinical findings of 
both private and VA physicians, and concluded that the 
disability was not, in fact, static.  

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a).  Total disability may or 
may not be permanent.  Permanence of total disability exists 
when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b).  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.327(b)(2)(iii).  Thus, for the veteran to be considered 
permanently and totally disabled, the RO would have to have 
determined that the veteran's service-connected disability 
was reasonably certain to continue without substantial 
improvement for the remainder of his life.  The Board notes 
that the veteran's argument that the evidence of record at 
the time did, in fact, demonstrate that the veteran met this 
criteria amounts to a disagreement with the manner in which 
the RO weighed the evidence and not that the governing legal 
provisions were incorrectly applied.  Further, as noted 
above, a simple disagreement as to how the facts of a 
particular case were weighed or evaluated cannot form the 
basis of a valid CUE claim.

In view of the foregoing, the Board must conclude that the 
March 6, 1995 rating decision that did not assign 
"permanency" to the total disability rating granted for the 
veteran's service-connected psychiatric disorder did not 
contain an error of such magnitude that it could be 
considered to be "undebatable" in nature.  On the contrary, 
it appears that the RO applied the applicable regulations 
then in effect to the correct facts known at that time.  
Absent clear and unmistakable error, the Board cannot 
overturn, or otherwise modify the RO's March 6, 1995 rating 
determination.  See 38 U.S.C.A. § 7104 (West 1991).  The 
veteran's claim in this regard, therefore, must be denied.

A final matter remains with regard to this issue.  In his May 
15, 2000 statement, the 
veteran posed a number of questions for VA consideration.  In 
the aggregate, these questions do not go to the issue of 
clear and unmistakable error, but, instead, indicate that the 
veteran is seeking extraordinary equitable relief in this 
case.  Unfortunately, the granting of equitable relief 
exceeds the Board's authority.  Only the Secretary of 
Veterans Affairs is authorized to render such relief.  See 
38 U.S.C.A. § 503(b) (West 1991); see also Schleis v. 
Principi, 3 Vet. App. 415, 418 (1992).  

II.  Earlier Effective Date Claim

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim for benefits under the laws 
administered by VA.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was furnished a statement of the 
case in February 1998 which informed him of the evidence used 
in conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  Following his substantive 
appeal, the Board remanded the case to the RO with 
instructions to consider whether it was factually 
ascertainable prior to April 30, 1997 that the veteran's 
service-connected psychiatric disorder was permanent in 
nature.  The RO did so, and then furnished the veteran and 
his representative a supplemental statement of the case in 
August 2000 that indicated why April 30, 1997 was the 
earliest date from which permanency for the disability at 
issue could be established.  The appellant and his 
representative were given an opportunity to submit additional 
evidence, and each submitted further written arguments.  The 
veteran has not indicated that there is additional evidence 
that should be reviewed in conjunction with this claim.  
Thus, the appellant was provided adequate notice as to the 
evidence considered in the adjudication of his claim.  The 
veteran also was given an opportunity to submit additional 
evidence in support of his claim.  The record indicates that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

In addition to his claim of clear and unmistakable error in a 
prior rating decision, the veteran also claims that the facts 
in this case warrant entitlement to an effective date prior 
to April 30, 1997 for recognition of permanence regarding the 
total disability evaluation assigned for his 
service-connected psychiatric disorder.  As noted above, 
total disability may or may not be permanent in nature; 
permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the lifetime of the disabled person.  See 38 C.F.R. § 3.340.  
The Board notes that there is no specific provision in the 
law or regulations regarding an effective date for a 
determination as to permanency of total disability, although 
pertinent regulations provide that the permanence of total 
disability for pension purposes will be established as of the 
earliest date consistent with the evidence in the case.  See 
38 C.F.R. § 3.342(b)(2).  Moreover, a determination of 
permanency, while affording the veteran eligibility for 
additional VA benefits as noted above, does not result in an 
increase in compensation.  Furthermore, as a practical 
matter, the Board also notes that "permanency" is often 
"awarded" by VA without the veteran having filed a specific 
claim or application therefore.  Instead, VA routinely 
considers and determines whether an assigned level of 
disability -- not only total disability ratings but also 
lesser disability ratings -- is or has become "static" or 
stabilized, i.e., unlikely to improve over time, and this 
routine consideration is consistent with VA regulations.  38 
C.F.R. § 3.327.  If a disability is unlikely to improve, the 
RO will not schedule the veteran to be called by VA for 
routine future examinations.  However, if the RO decides that 
the disability is subject to improvement, the RO will arrange 
to have the veteran called by VA to report for periodic 
examinations to see if the disability has improved and 
warrants reduction in the assigned disability rating.  A 
rating in effect at the same level for 20 years or more 
becomes "protected" by law from reduction except upon a 
showing of fraud. 38 C.F.R. § 3.951 (2001).

Although, as noted above, there is no specific provision in 
the law or regulations regarding an effective date for a 
determination as to the permanency of total disability, 
because the veteran has argued that the effective date of 
permanency should have been the same date the RO assigned for 
a 100 percent schedular rating for his service-connected 
psychiatric disorder -- i.e., May 16, 1990, -- the effective 
date provisions for claims for increased disability ratings 
are also relevant to this case.  Those provisions include a 
general rule, which provides that unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Under this 
rule, an effective date for an increased rating may be 
assigned later than the date of receipt of claim -- if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which governs awards "of increased 
compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If the 
evidence shows that the increase in disability occurred prior 
to the date of receipt of claim, the RO may assign the actual 
date that the increase occurred as long as the claim for the 
increased disability rating was received within a year of the 
date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 
125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).  
Thus, the date of receipt of a claim for an increased 
disability rating generally only becomes the effective date 
for an increased rating when the increase in disability is 
shown to have "occurred more that one year prior to the 
receipt of the claim for such increase" and the increased 
level of disability still continues to the present day.  See 
Harper, 10 Vet. App. at 126; VAOPGCPREC 12-98 at 3.  The 
claim for benefits may be formal or informal; any 
communication received from the claimant indicating an intent 
to apply for one or more benefits under the laws administered 
by VA may be considered an informal claim so long as it 
identifies the benefit sought.  See 38 C.F.R. § 3.155 (2001).  
A report of examination which meets the requirements of 
38 C.F.R. § 3.157 will be accepted as an informal claim for 
benefits if the report relates to the disability at issue.  
It is within this context that the veteran's claim must be 
evaluated.

The only clinical evidence of record dated subsequent to the 
RO's March 6, 1995 final rating decision is contained in the 
report of the veteran's VA psychiatric examination conducted 
on April 30, 1997.  Therein, it was indicated that the 
veteran 
was receiving regular outpatient treatment for his 
service-connected psychiatric disorder, that he was taking 
various psychotropic medications to ameliorate its 
symptomatology, that he had not been gainfully employed for a 
number of years, and that his behavior often is inappropriate 
in that he secludes himself.  The examiner noted that the 
veteran spoke in a rambling manner and that his mood appeared 
to be depressed.  Major impairment of the veteran's judgment, 
thought and mood was noted.  The examiner indicated that the 
veteran's prognosis was uncertain.

Because the clinical evidence elicited at the veteran's April 
30, 1997 VA psychiatric examination represented an informal 
claim for permanency of his total disability, and because the 
veteran later formalized his claim, April 30, 1997 is the 
earliest date from which permanence of the veteran's total 
disability evaluation can be established.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As such, there is no 
basis upon which to predicate a grant of the benefit sought 
in this case.  


ORDER

The claim that the March 6, 1995 rating decision that failed 
to establish permanency in the total disability rating for 
the veteran's service-connected psychiatric disorder 
contained clear and unmistakable error is denied.

The claim for an effective date earlier than April 30, 1997 
for the grant of permanency of a 100 percent disability 
evaluation for PTSD and psychophysiologic gastrointestinal 
reaction and musculoskeletal reaction is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

